DETAILED ACTION
This office action is in response to applicant’s RCE filed on 10/16/2020.
Currently claims 1-13 and 31-45 are pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/23/2021 and 11/01/2020 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Allowable Subject Matter
In light of applicant’s amendments filed on 10/16/2020,
Claims 1-13 and 31-45 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2018/0151497 A1 to Makala teaches, a three-dimensional (3D) memory device, comprising: 
a substrate (8; Fig. 14; [0033]; i.e. substrate); 
a peripheral device (710; Figures 1 and 14; [0033]; i.e. semiconductor devices) disposed on the substrate (8); 

    PNG
    media_image1.png
    689
    857
    media_image1.png
    Greyscale

a plurality of memory strings (50/60/63; Figs. 12A-12H show memory strings formed in memory opening 49/49’; [0133], [0134]; i.e. memory film/vertical semiconductor channel/drain region) each extending vertically (as shown in Fig. 14 on the right side in memory array region 100; [0155]) above the peripheral device (710 in region 700; Fig. 14; [0033]); 

    PNG
    media_image2.png
    596
    329
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    702
    381
    media_image3.png
    Greyscale


Note: Makala teaches in para. [0081] that the layer 6 may function as a ‘special source line’ in the completed device. It is well within the purview of a person with ordinary skill in the art that the source of a NMOS transistor used in an integrated circuit is usually connected to the ‘grounding voltage’. As such, it can be concurred that the layer 6 of Makala’s memory device is ‘configured’ to receive a grounding voltage during an operation of the 3D memory device.
However, neither Makala nor any cited prior art, appear to explicitly disclose, in context, a semiconductor layer disposed above and in contact with the plurality of memory strings and above the peripheral device, wherein the semiconductor layer comprises monocrystalline silicon;
Specifically, the aforementioned ‘a semiconductor layer disposed above and in contact with the plurality of memory strings and above the peripheral device, wherein the semiconductor layer comprises monocrystalline silicon’ is material to the inventive concept of the application at hand to achieve a high density 3D memory device including a memory array and peripheral devices with a shielding layer in between to reduce cross-coupling.

Independent claim 31 is allowable because the closest prior art US Patent Pub # US 2018/0151497 A1 to Makala teaches, a three-dimensional (3D) memory device, comprising: 
a substrate (8; Fig. 14; [0033]; i.e. substrate); 
a peripheral device (710; Figures 1 and 14; [0033]; i.e. semiconductor devices) disposed on the substrate (8); 

    PNG
    media_image1.png
    689
    857
    media_image1.png
    Greyscale

a plurality of memory strings (50/60/63; Figs. 12A-12H show memory strings formed in memory opening 49/49’; [0133], [0134]; i.e. memory film/vertical semiconductor channel/drain region) each extending vertically (as shown in Fig. 14 on the right side in memory array region 100; [0155]) above the peripheral device (710 in region 700; Fig. 14; [0033]); 

    PNG
    media_image2.png
    596
    329
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    702
    381
    media_image3.png
    Greyscale

a shielding layer (6; Fig. 14; [0081]; i.e. optional planar conductive material layer) disposed between the peripheral device (710) and the plurality of memory strings (50/60/63), wherein the shielding layer (6) comprises a conduction region (formed of Tungsten) configured to receive a grounding voltage during an operation of the 3D memory device (Fig. 14; [0081]). 
Note: Makala teaches in para. [0081] that the layer 6 may function as a ‘special source line’ in the completed device. It is well within the purview of a person with ordinary skill in the art that the source of a NMOS transistor used in an integrated circuit is usually connected to the ‘grounding voltage’. As such, it can be concurred that layer 6 of Makala’s memory device is ‘configured’ to receive a grounding voltage during an operation of the 3D memory device.
However, neither Makala nor any cited prior art, appear to explicitly disclose, in context, a semiconductor layer disposed above and in contact with the plurality of memory strings; wherein the shielding layer comprises a conduction region of at least about 1.0x104 S/m at about 20 °C.
a semiconductor layer disposed above and in contact with the plurality of memory strings; wherein the shielding layer comprises a conduction region of at least about 1.0x104 S/m at about 20 °C,’ is material to the inventive concept of the application at hand to achieve a high density 3D memory device including a memory array and peripheral devices with a shielding layer in between to reduce cross-coupling.

Independent claim 36 is allowable because the closest prior art US Patent Pub # US 2018/0151497 A1 to Makala teaches, a three-dimensional (3D) memory device, comprising: 
a substrate (8; Fig. 14; [0033]; i.e. substrate); 
a peripheral device (710; Figures 1 and 14; [0033]; i.e. semiconductor devices) disposed on the substrate (8); 
a plurality of memory strings (50/60/63; Figs. 12A-12H show memory strings formed in memory opening 49/49’; [0133], [0134]; i.e. memory film/vertical semiconductor channel/drain region) each extending vertically (as shown in Fig. 14 on the right side in memory array region 100; [0155]) above the peripheral device (710 in region 700; Fig. 14; [0033]); 

    PNG
    media_image1.png
    689
    857
    media_image1.png
    Greyscale

a shielding layer (6; Fig. 14; [0081]; i.e. optional planar conductive material layer) disposed between the peripheral device (710) and the plurality of memory strings (50/60/63), wherein the shielding layer (6) comprises a conduction region (formed of Tungsten) configured to receive a grounding voltage during an operation of the 3D memory device (Fig. 14; [0081]). 
Note: Makala teaches in para. [0081] that the layer 6 may function as a ‘special source line’ in the completed device. It is well within the purview of a person with ordinary skill in the art that the source of a NMOS transistor used in an integrated circuit is usually connected to the ‘grounding voltage’. As such, it can be concurred that layer 6 of Makala’s memory device is ‘configured’ to receive a grounding voltage during an operation of the 3D memory device.
However, neither Makala nor any cited prior art, appear to explicitly disclose, in context, a semiconductor layer disposed above and in contact with the plurality of memory strings; wherein the shielding layer comprises a conduction region 
Specifically, the aforementioned ‘a semiconductor layer disposed above and in contact with the plurality of memory strings; wherein the shielding layer comprises a conduction region configured to receive a grounding voltage between about 0.1 V and about 50 V during an operation of the 3D memory device,’ is material to the inventive concept of the application at hand to achieve a high density 3D memory device including a memory array and peripheral devices with a shielding layer in between to reduce cross-coupling.

Independent claim 40 is allowable because the closest prior art US Patent Pub # US 2018/0151497 A1 to Makala teaches, a three-dimensional (3D) memory device, comprising: 
a substrate (8; Fig. 14; [0033]; i.e. substrate); 
a peripheral device (710; Figures 1 and 14; [0033]; i.e. semiconductor devices) disposed on the substrate (8); 
a plurality of memory strings (50/60/63; Figs. 12A-12H show memory strings formed in memory opening 49/49’; [0133], [0134]; i.e. memory film/vertical semiconductor channel/drain region) each extending vertically (as shown in Fig. 14 on the right side in memory array region 100; [0155]) above the peripheral device (710 in region 700; Fig. 14; [0033]); 

    PNG
    media_image1.png
    689
    857
    media_image1.png
    Greyscale

a shielding layer (6; Fig. 14; [0081]; i.e. optional planar conductive material layer) disposed between the peripheral device (710) and the plurality of memory strings (50/60/63), wherein the shielding layer (6) comprises a conduction region (formed of Tungsten) configured to receive a grounding voltage during an operation of the 3D memory device (Fig. 14; [0081]). 
Note: Makala teaches in para. [0081] that the layer 6 may function as a ‘special source line’ in the completed device. It is well within the purview of a person with ordinary skill in the art that the source of a NMOS transistor used in an integrated circuit is usually connected to the ‘grounding voltage’. As such, it can be concurred that layer 6 of Makala’s memory device is ‘configured’ to receive a grounding voltage during an operation of the 3D memory device.
a first interconnect layer (784/786/788; Fig. 14; [0035]; i.e. lower level metal lines/ lower level via structures/ lower level topmost metal structures) disposed between the peripheral device (710) and the shielding layer (6) (Fig. 14; [0035]);
Furthermore, US Patent Pub # US 2016/0079164 A1 to Fukuzumi discloses, a second interconnect layer (73; Fig. 1; [0061]; i.e. surface layer interconnection layers) disposed between the plurality of memory strings (1; Fig. 1; [0055]; i.e. memory cell array) and the shielding layer (75; Fig. 1; [0069]; i.e. insulating film; the insulating film 75 is equivalent to shielding layer as it prevents any carrier injection from array chip 100 to circuit chip 200 and vice versa);
a first contact (74a/74b; Fig. 1; [0065]; i.e. bonding metals) extending vertically through the shielding layer (75; Fig. 1; [0069]; i.e. insulating film; the insulating film 75 is equivalent to shielding layer as it prevents any carrier injection from array chip 100 to circuit chip 200 and vice versa) and in contact with the first interconnect layer (76; Fig. 1; [0065]; i.e. circuit-side interconnection layers) and the second interconnect layer (73; Fig. 1; [0065]; i.e. surface layer interconnection layers);

    PNG
    media_image4.png
    545
    780
    media_image4.png
    Greyscale

However, neither Makala nor any cited prior art, appear to explicitly disclose, in context, a semiconductor layer disposed above and in contact with the 
Specifically, the aforementioned ‘a semiconductor layer disposed above and in contact with the plurality of memory strings; wherein the shielding layer comprises an isolation region electrically isolating the conduction region and the first contact,’ is material to the inventive concept of the application at hand to achieve a high density 3D memory device including a memory array and peripheral devices with a shielding layer in between to reduce cross-coupling.
Dependent claims 2-13, 32-35, 37-39 and 41-45 depend, directly or indirectly, on allowable independent claims 1, 31, 36 and 40, respectively. Therefore, claims 2-13, 32-35, 37-39 and 41-45 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. M. Sohel Imtiaz/
Patent Examiner
Art Unit 2812


02/25/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812